                          United States District Court
                        Western District of North Carolina
                               Charlotte Division

           James D Smith,             )             JUDGMENT IN CASE
                                      )
             Plaintiff(s),            )            3:19-cv-00264-MOC-DSC
                                      )
                 vs.                  )
                                      )
         Laurie Ausborne              )
      BB&T Banking Institution,
          Defendant(s).               )

DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s December 20, 2019 Order.

                                               December 20, 2019
